                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    LAWRENCE P.,

    Plaintiff,
                                                        Case No. 18-cv-5763
    v.                                                  Magistrate Judge Mary M. Rowland

    ANDREW M. SAUL, Acting
    Commissioner of Social Security, 1

    Defendant.

                          MEMORANDUM OPINION AND ORDER

         Plaintiff Lawrence P. 2 filed this action seeking reversal of the final decision of the

Commissioner of Social Security denying his application for Disability Insurance

Benefits (DIB) and Supplemental Security Income (SSI) under the Social Security Act

(the Act). The parties consented to the jurisdiction of the United States Magistrate

Judge, pursuant to 28 U.S.C § 636(c). For the reasons stated below, the Court grants

the Commissioner’s motion for summary judgment [22] and denies Plaintiff’s motion

for summary judgment [15]. The Commissioner’s decision is affirmed.

                                  I. PROCEDURAL HISTORY

         Plaintiff applied for DIB and SSI on May 20, 2014, alleging that he became

disabled on January 14, 2011. (R. at 18). The application was denied initially and on



1Andrew M. Saul has been substituted for his predecessor, Nancy A. Berryhill, as the
proper defendant in this action. Fed. R. Civ. P. 25(d).

2In accordance with Internal Operating Procedure 22, the Court refers to Plaintiff only by
his first name and the first initial of his last name.

                                                                                   Page 1 of 16
reconsideration, after which Plaintiff filed a timely request for a hearing. (Id. at 135–

37). On May 12, 2017, Plaintiff, represented by counsel, testified at a hearing before

an Administrative Law Judge (ALJ). (Id. at 884–911). The ALJ also heard testimony

from Tammie C. Donaldson, a vocational expert (VE). (Id. at 906). The ALJ denied

Plaintiff’s request for benefits on August 23, 2017. (Id. at 18–31). Applying the five-

step sequential evaluation process, the ALJ found, at step one, that Plaintiff had not

engaged in substantial gainful activity since his alleged onset date of January 14,

2011. (Id. at 21). At step two, the ALJ found that Plaintiff had severe impairments of

morbid obesity and asthma. (Id.). At step three, the ALJ determined that Plaintiff

does not have an impairment or combination of impairments that meets or medically

equals the severity of any of the enumerated listings in the regulations. (Id. at 22).

The ALJ then assessed Plaintiff’s Residual Functional Capacity (RFC) 3 and

determined that Plaintiff has the RFC to perform medium work 4, except:

      [He] can never climb ladders, ropes or scaffolds. He can occasionally
      climb ramps and stairs. He can occasionally balance, kneel or crawl. In
      addition, the claimant can tolerate occasional exposure to extremes of
      temperature and fumes, odors, dusts or gases. He can tolerate occasional
      exposure to hazards.

(Id. at 22). Based on Plaintiff’s RFC and the VE’s testimony, the ALJ determined at

step four that Plaintiff was unable to perform any past relevant work. (Id. at 29).

However the ALJ concluded that considering Plaintiff’s age, education, work



3 “The RFC is the maximum that a claimant can still do despite his mental and physical
limitations.” Craft v. Astrue, 539 F.3d 668, 675–76 (7th Cir. 2008); 20 CFR 404.1545(a).
4“Medium work involves lifting no more than 50 pounds at a time with frequent lifting or
carrying of objects weighing up to 25 pounds. If someone can do medium work, we
determine that he or she can also do sedentary and light work.” 20 C.F.R. § 416.967(c).

                                                                              Page 2 of 16
experience, and RFC, there are jobs that exist in significant numbers in the national

economy that the Plaintiff can perform. (Id. at 30). Accordingly, the ALJ concluded

that Plaintiff was not under a disability, as defined by the Act, from the alleged onset

date of January 14, 2011 through the date of the ALJ’s decision. (Id. at 31). The

Appeals Council denied Plaintiff’s request for review on July 3, 2018. (Id. at 1–6).

Plaintiff now seeks judicial review of the ALJ’s decision, which stands as the final

decision of the Commissioner. Villano v. Astrue, 556 F.3d 558, 561–62 (7th Cir. 2009).

                            II. STANDARD OF REVIEW

   Judicial review of the Commissioner’s final decision is authorized by § 405(g) of

the Social Security Administration (SSA). 42 U.S.C. § 405(g). The Court may not

engage in its own analysis of whether the plaintiff is disabled nor may it “reweigh

evidence, resolve conflicts in the record, decide questions of credibility, or, in general,

substitute [its] own judgment for that of the Commissioner.” Young v. Barnhart, 362

F.3d 995, 1001 (7th Cir. 2004). The Court’s task is “limited to determining whether

the ALJ’s factual findings are supported by substantial evidence.” Id. Substantial

evidence “must be more than a scintilla but may be less than a preponderance.”

Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007) (citation omitted). In addition,

the ALJ must “explain his analysis of the evidence with enough detail and clarity to

permit meaningful appellate review.” Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir.

2014) (internal quotations and citation omitted).

   Therefore, “[w]e will uphold the ALJ’s decision if it is supported by substantial

evidence, that is, such relevant evidence as a reasonable mind might accept as


                                                                              Page 3 of 16
adequate to support a conclusion.” Moore v. Colvin, , 1120–21 (7th Cir. 2014) (internal

quotations and citation omitted). The court “cannot substitute its own judgment for

that of the SSA by reevaluating the facts, or reweighing the evidence to decide

whether a claimant is in fact disabled.” Stephens v. Berryhill, 888 F.3d 323, 327 (7th

Cir. 2018). “[I]f reasonable minds can differ over whether the applicant is disabled,

we must uphold the decision under review.” Shideler v. Astrue, 688 F.3d 306, 310 (7th

Cir. 2012). See also Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014) (standard of

review is deferential).

                                     III. DISCUSSION

    In his request for reversal or remand, Plaintiff argues that the ALJ erred in her

assessment of the treating source opinion, medical evidence, and Plaintiff’s hearing

testimony. Plaintiff contends the ALJ should have found him capable of only

sedentary work and in addition, failed to develop the record. The Court finds the

ALJ’s decision was supported by substantial evidence. 5

A. ALJ Did Not Err in Giving No Weight to the Treating Doctor Opinion

    On March 13, 2017, internist Dr. Jaskaran Sethi, Plaintiff’s treating doctor,

completed a two-page physical capacities evaluation form. 6 (R. at 880–82). In the




5Plaintiff’s record citations are at times confusing or misleading where the record cited to
support Plaintiff’s statement does not actually support it. One example is Plaintiff’s
statement that he “was diagnosed with lower back pain, shortness of breath and asthma
exacerbation”, citing R. at 393 (Dk. 16 at 4). But page 393 is a progress note referring only
to an echocardiogram and Plaintiff’s stroke.

6The Court agrees with Defendant that there is only one treating source opinion in the
record, despite Plaintiff’s references, without specific identification, to treating source
opinions, plural.

                                                                                   Page 4 of 16
evaluation, Dr. Sethi marked the box next to “sedentary” to indicate Plaintiff’s work

capacity. The ALJ gave no weight to this assessment. (R. at 29). This was not error.

The ALJ gave good reasons for discounting Dr. Sethi’s opinion.

    “A treating physician’s opinion regarding the nature and severity of a medical

condition is entitled to controlling weight if it is well supported by medical findings

and not inconsistent with other substantial evidence in the record.” Stephens, 888

F.3d at 328 (emphasis added) (internal citations and quotations omitted). An ALJ

may give less than controlling weight “to medical opinions based on subjective

reports.” Britt v. Berryhill, 889 F.3d 422, 426 (7th Cir. 2018). 7

    Contrary to Plaintiff’s assertion (Dkt. 16 at 11), and as discussed below, the ALJ

sufficiently addressed the regulatory factors in 20 C.F.R. § 404.1527(c). She did not

need to specifically discuss each one. The Seventh Circuit has stated that “[i]n

weighing a treating physician’s opinion, an ALJ must consider the factors found in

20 C.F.R. § 416.927(c), but need only ‘minimally articulate’ his reasoning; the ALJ

need not explicitly discuss and weigh each factor.” Collins v. Berryhill, 743 F. App'x

21, 25 (7th Cir. 2018) (emphasis added).

    The ALJ acknowledged Dr. Sethi was Plaintiff’s internist but gave several

reasons why she discounted his opinion: (1) it was based on subjective complaints;

(2) it was inconsistent with treatment notes; (3) Plaintiff’s conditions were



7 In 2017, the SSA adopted new rules for agency review of disability claims involving the
treating physician rule. See 82 Fed. Reg. 5844-01, 2017 WL 168819, at *5844 (Jan. 18, 2017).
Because the new rules only apply to disability applications filed on or after March 27, 2017,
they are not applicable here. See id; see also SSR 96-2p.


                                                                                Page 5 of 16
controlled and/or being treated; (4) Plaintiff did not report any complaints about his

arms to his doctor; (5) Plaintiff was instructed to engage in daily aerobic activity;

and (6) there was no indication Dr. Sethi was aware of the standards of the

disability program. (R. at 29).

   In his evaluation, Dr. Sethi expressly stated, twice, that his assessment was

“subjective.” At the beginning of the evaluation, he wrote, “these assessments are

subjective.” At the end, responding to the question asking to “indicate the basis for

your opinion, including any clinical observations, medical findings, reports and lab

test results, Dr. Sethi wrote, “subjective assessment of symptoms of asthma, OSA

[obstructive sleep apnea], and stroke.” Further, he filled in check boxes on the form

but did not provide any reference to medical examinations or records. See Horner v.

Berryhill, 2018 U.S. Dist. LEXIS 44883, at *7 (N.D. Ill. Mar. 20, 2018) (agreeing

with reasons discounting treating source opinion including that “the opinion

consists only of a series of check marks on a form without any accompanying

explanation or citation to supporting records.”).

   Plaintiff contends that the ALJ improperly disregarded Dr. Sethi’s opinion and

instead “played doctor.” But the ALJ explained, correctly, that Dr. Sethi’s

assessment was not consistent with his own treatment records. See Henke v. Astrue,

498 F. App'x 636, 640 (7th Cir. 2012) (“ALJ did not improperly ‘play doctor’ by

examining the medical record and determining that [treating doctor’s] conclusions

were unsupported by his own notes or contradicted by other medical evidence.”);

Johnson v. Colvin, 2016 U.S. Dist. LEXIS 113477, at *16 (N.D. Ill. Aug. 25, 2016)



                                                                            Page 6 of 16
(“the ALJ was not required to depend solely on the treating physician’s opinion

expressed in the RFC form because, as she observed, it is not supported by the

physician’s own treatment records.”).

   Dr. Sethi’s records showed that in July 2016, Plaintiff came in with “no

complaints” [sic]; on physical examination, Plaintiff was in “no acute distress,”

“lungs are clear to auscultation,” he had “normal motor function” and “normal deep

tendon reflexes.” (R. at 693–94). Further, “daily exercise was extensively discussed

and encouraged.” (Id. at 695). In August 2016, at a follow up, Dr. Sethi again noted

Plaintiff had “no complaints” [sic]; was in “no acute distress,” lungs were clear, he

had normal motor function and deep tendon reflexes; and daily exercise “was

extensively discussed and encouraged.” (Id. at 762–65).

   On March 13, 2017, the same day Dr. Sethi completed the physical capacities

evaluation for Plaintiff, Dr. Sethi’s treatment notes again documented that Plaintiff

had “no complaints” [sic], with one exception under subjective complaints for “knee

pain.” (R. at 820–21). Nevertheless this record continued to show normal physical

examination results and to recommend daily exercise and instruction to do one hour

of walking three times per week. There was no further discussion of the knee pain

or diagnosis or treatment related to the knee. (Id. at 821–24). In addition, none of

Dr. Sethi’s records contained complaints by Plaintiff about his arms. Based on these

and other records, the ALJ concluded that Plaintiff’s RFC was supported by the

objective evidence confirming Plaintiff had “no motor, sensory or musculoskeletal

impairment and that his asthma is controlled by medication.” (R. at 29).



                                                                            Page 7 of 16
B. The ALJ Properly Assessed the Medical Evidence

   Plaintiff argues that the ALJ relied on her own “inexpert opinion” to determine

the RFC. (Dkt. 16 at 6, 13). The Court does not agree. “[T]he final responsibility for

deciding [your RFC] is reserved to the Commissioner.” 20 C.F.R. § 404.1527(d)(2).

Here the ALJ appropriately considered the evidence including the consultative

doctor’s evaluation, state agency doctors’ assessments, treatment notes, and other

medical records, to determine the RFC.

   In October 2014, Dr. Fauzia Rana completed a consultative examination of

Plaintiff. (R. at 441–49). Dr. Rana noted that among other things, Plaintiff had a

history of “CVA [stroke] in 2012 with no residual defects” and suffered from asthma

for ten years. (Id. at 441). Dr. Rana observed that Plaintiff was in no acute distress,

had no difficulty in breathing but started breathing heavy on various movements and

had no difficulty on various movements. Dr. Rana reported that Plaintiff had no

anatomic abnormality of either upper or lower extremity; no limitation of motion of

shoulder, elbow or wrist joints; and normal, 5/5, muscle strength in both upper and

lower extremities. (Id. at 443). Further, Plaintiff had “a normal gait and did not use

an assistive device. He is able to walk more than 50 feet without assistance.” Under

Medical Source Statements, Dr. Rana wrote that Plaintiff “is able to sit, stand, speak

and hear without difficulty. He has some difficulty in prolonged walking, lifting and

carrying due to shortness of breath and easy fatigue.” (Id. at 446).

   The ALJ gave Dr. Rana’s assessment some weight (incorrectly described as

“slight” weight by Plaintiff (Dkt. 16 at 5)). The ALJ explained that “despite the



                                                                           Page 8 of 16
normalcy of findings, I find an exertional limitation rather than no exertional

limitation and limitation to medium level exertion” to be proper. (R. at 26). Plaintiff

contends that the ALJ did not discuss Dr. Rana’s “finding that Plaintiff could not

perform prolonged walking, lifting and carrying due to shortness of breath.” (Dkt. 16

at 5). First, this is not what Dr. Rana said. She stated that Plaintiff was able to sit

and stand “without difficulty” but had “some difficulty in prolonged walking, lifting

and carrying due to shortness of breath and easy fatigue.” (R. at 446) (emphasis

added). Second, the ALJ expressly cited this statement by Dr. Rana, concluding that

some exertional limitations were appropriate even though “motor strength, range of

motion, special maneuvers and gait remain unimpeded.” (Id. at 26). Later in her

decision, the ALJ further explained that Dr. Rana’s opinion and other evidence

“suggest that in combination obesity and asthma result in some degree of exertional

limit at least to the extent that heavy and very heavy work is precluded.” (Id. at 29).

   The ALJ also considered the state agency doctor opinions. The ALJ gave some

weight to opinions concluding Plaintiff was capable of medium work with additional

postural and environmental limitations because those opinions were well-supported

and uncontroverted. (R. at 29). The ALJ gave lesser weight to an opinion that Plaintiff

could work with no limitations because other evidence showed some limitations were

needed. (Id.). Plaintiff challenges the weight given to the state agency opinions only

in her reply, not her opening brief (Dkt. 24 at 2). See Cornell v. BP Am. Inc., 2015

U.S. Dist. LEXIS 133185, at *20 (N.D. Ill. Sep. 30, 2015) (“arguments raised for the

first time in a reply brief are waived.”). Even if the Court did not consider this



                                                                           Page 9 of 16
argument waived, it is not convincing. An ALJ “may properly rely upon the opinion

of these medical experts [the state agency physicians].” Scheck v. Barnhart, 357 F.3d

697, 700 (7th Cir. 2004). Here the ALJ appropriately weighed the state agency

opinions, considering Dr. Rana’s opinion and the evidence in the record as a whole.

    In addition to Dr. Rana’s opinion and the state agency opinions, the ALJ

extensively discussed other medical evidence in the record. (R. at 21–29). Yet Plaintiff

argues that there are several deficiencies in the ALJ’s analysis of the medical records.

The first relates to Plaintiff’s asthma. To account for Plaintiff’s asthma, the ALJ

included a limitation in the RFC that Plaintiff can “tolerate occasional exposure to

extremes of temperature and fumes, odors, dusts or gases.” 8 (R. at 22). Indeed past

work was precluded because of pulmonary restrictions. (Id. at 29).

    Plaintiff contends, however, that he “cannot be around fumes, dust, extreme

temperatures or other pulmonary irritants,” (Dkt. 16 at 6) without citing any medical

evidence. The ALJ found Plaintiff’s asthma to be well controlled by treatment. “An

ALJ may rely on medical evidence that the condition is treated and controlled by

medication.” Truelove v. Berryhill, 753 F. App'x 393, 397 (7th Cir. 2018). It is true

that in April 2016, a doctor noted that Plaintiff’s asthma was “worsening” and

“uncontrolled today” (R. at 646). But other medical records showed normal

respiratory findings and asthma under control. (See e.g. 852–56). As the

Commissioner notes, and the ALJ explained (R. at 27), there are numerous records



8 Stephens, 888 F.3d at 329 (“‘Occasionally’ means occurring from very little up to one-third
of the time, and would generally total no more than about 2 hours of an 8-hour workday.”)
(internal citations and quotations omitted).

                                                                                Page 10 of 16
showing Plaintiff’s asthma was mild and controlled by medication. (Dkt. 23 at 5). See

Skinner, 478 F.3d at 845 (“the existence of these diagnoses and symptoms does not

mean    the   ALJ   was    required   to   find   that   Skinner   suffered   disabling

impairments….evidence established that those symptoms are largely controlled with

proper medication and treatment.”).

   Plaintiff also argues that the ALJ did not discuss Plaintiff’s limitation of lifting

his arm, back and leg pain, and the CT scan and MRI “showing cortical atrophy and

lesions”. (Dkt. 16 at 5). The ALJ acknowledged all of these but concluded that they

did not give rise to any additional work-related limitations.

   With regard to Plaintiff’s arms, as the ALJ noted, there was no medical evidence

showing any impairment in his arms. (R. at 29). The only evidence Plaintiff cites is

his own testimony and Dr. Sethi’s opinion. This Court found the ALJ did not err in

giving no weight to Dr. Sethi’s opinion, and for the reasons discussed below, finds the

ALJ did not err in her assessment of Plaintiff’s testimony. With regard to back and

leg pain, the ALJ noted that there were few records noting Plaintiff’s complaints,

compared to a number of records where Plaintiff reported no pain or very little pain.

And there were no records of follow-up or treatment for back, leg, or knee issues.

Finally, the ALJ acknowledged the CT scan and MRI after Plaintiff’s stroke. But

Plaintiff fails to identify how these exam findings translate into any functional

limitations. “It was [plaintiff’s] burden to establish not just the existence of the

conditions, but to provide evidence that they support specific limitations affecting her

capacity to work.” Weaver v. Berryhill, 746 F. App'x 574, 579 (7th Cir. 2018). See also



                                                                           Page 11 of 16
Perez v. Astrue, 881 F. Supp. 2d 916, 945 (N.D. Ill. 2012) (explaining that diagnoses

or symptoms do “not automatically translate to a limitation or impairment and

simply listing them proves nothing”).

   Finally, Plaintiff argues that the ALJ pulled a 10 percent off-task restriction “out

of thin air” when asking the VE questions. (Dkt. 16 at 12–13). This misrepresents the

record. The ALJ asked the VE what the off-task tolerance would be for certain jobs

and the VE responded, “Generally employers expect employees to be off task about

10 percent of the workday.” (R. at 909). That was it. Therefore the Court does not

understand Plaintiff’s argument that the ALJ committed any error in asking the VE

questions. Nor does Plaintiff explain what evidence, other than his own testimony,

showed he must be off-task more than 10 percent of the day, or how this alleged error

was not harmless. See Egly v. Berryhill, 746 F. App'x 550, 555 (7th Cir. 2018)

(standard is harmless error review).

C. Plaintiff Has Not Shown that the ALJ was Patently Wrong in Her
Evaluation of His Hearing Testimony

   “ALJ credibility determinations are given deference because ALJs are in a

special position to hear, see, and assess witnesses. Therefore, we will only overturn

the ALJ’s credibility determination if it is patently wrong, which means that the

decision lacks any explanation or support.” Murphy v. Colvin, 759 F.3d 811, 815-16

(7th Cir. 2014) (internal citations omitted). The RFC need only include those

restrictions “that were supported by the medical evidence and that the ALJ found to

be credible.” Outlaw v. Astrue, 412 F. App'x 894, 898 (7th Cir. 2011) (emphasis

added). Plaintiff has not shown that the ALJ’s decision was patently wrong.


                                                                          Page 12 of 16
    At the hearing, Plaintiff testified about back and leg pain, difficulty lifting his

arm, reliance on a cane, ability to walk only one block and to lift only ten pounds.

(R. at 886–906). The ALJ found, however, that the medical record did not support

the severity of the symptoms described by Plaintiff. The ALJ explained that there

were a number of inconsistencies between his hearing testimony and the record,

detracting from his subjective allegations. (R.at 28). These included: (1) Plaintiff’s

lack of complaints to his medical providers and statements to providers that his

pain level was “0”; (2) medical findings that Plaintiff’s asthma was mild; (3)

generally normal physical findings with ongoing instruction to exercise; (4) records

showing successful treatment for asthma, hypertension, sleep apnea and diabetes;

(5) his hearing testimony about daily activities conflicted with his prior statements

in the record about those activities; 9 and (6) he has no side effects from medication.

    Other factors also informed the assessment of Plaintiff’s subjective allegations.

The ALJ considered that Plaintiff was evaluated for physical therapy, but the

evaluation concluded that Plaintiff was at the “baseline” and he had “no needs.” (R.

at 24, 302). Thus he was not referred for physical therapy. The ALJ also noted that

there was no evidence in the record to corroborate Plaintiff’s claim that he was

prescribed a cane. Rather, there were records expressly noting that Plaintiff’s gait

was normal and he did not require an assistive device.




9The ALJ discussed inconsistencies related to Plaintiff’s reports of daily activities in
evaluating his credibility. The Court notes that the ALJ did not improperly conclude that
because Plaintiff could perform certain daily activities, that translated into an ability to
work full-time. See Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013).

                                                                                 Page 13 of 16
   The Court agrees with the Commissioner that Plaintiff has not shown that he

should have been limited to sedentary work and therefore the grid rules for

individuals over 50 do not apply. (Dkt. 23 at 14). Moreover, even if Plaintiff argued

that he should have been limited to light work (which he does not), the VE testimony

showed there would be jobs in the national economy that Plaintiff could perform. (R.

at 907–08). See Guranovich v. Astrue, 465 F. App'x 541, 543 (7th Cir. 2012)

(reiterating harmless error standard and explaining that even under alternative

RFC, significant number of jobs available to Plaintiff in the national economy).

D. The ALJ Did Not Fail to Develop the Record

   Plaintiff argues that the ALJ should have sought more evidence and developed

the record. (Dkt. 16 at 13–15). Plaintiff overlooks two important points. First, it is his

burden to prove he is disabled. See 20 C.F.R. § 404.1512(a)(1). Second, Plaintiff has a

heavy burden to prove that the ALJ failed to develop a full and fair record.

   “While a claimant bears the burden of proving disability, the ALJ in a Social

Security hearing has a duty to develop a full and fair record…This duty is enhanced

when a claimant appears without counsel.” Nelms v. Astrue, 553 F.3d 1093, 1098 (7th

Cir. 2009) (citations omitted). Here Plaintiff is and has been represented by counsel.

To prove the ALJ failed to develop the record, a plaintiff “must point to specific,

relevant facts that the ALJ did not consider” (Jozefyk v. Berryhill, 923 F.3d 492, 497

(7th Cir. 2019)), and “a significant omission is usually required.” McMurtry v. Astrue,

749 F. Supp. 2d 875, 880 (E.D. Wis. 2010) (quotations omitted). “[A]n omission is

significant only if it is prejudicial.” Nelms, 553 F.3d at 1098.



                                                                            Page 14 of 16
   Plaintiff makes vague arguments about the ALJ’s failure to develop the record,

including that if the ALJ had questions about the record or treating source opinion,

she should have sought more evidence. (Dkt. 16 at 15). Nowhere in the ALJ decision

did she suggest the record was insufficient to make a decision. To the extent Plaintiff

implies that the ALJ should have re-contacted Dr. Sethi about his opinion, as the

Seventh Circuit explained in Britt: “the ALJ was not required to [re-contact a doctor]

because the record contained adequate information for the ALJ to render a decision.”

889 F.3d at 427. Plaintiff relies on Nelms, but that case involved a pro se plaintiff,

who demonstrated that there was a two-year evidentiary gap and provided specific

documents which the Seventh Circuit found supported his “theory that the ALJ likely

would have found Nelms disabled had he considered them.” 553 F.3d at 1098. Here

Plaintiff fails to identify any specific evidentiary gaps or cite any evidence the ALJ

did not consider that would have changed her decision. In addition, Plaintiff does not

argue that any prejudice resulted from the alleged failure to develop the record.

   In sum, the ALJ built a logical bridge between the evidence and her conclusion

that Plaintiff was not disabled. The Court declines to reweigh the evidence or

substitute its own judgment for that of the ALJ. See Shideler, 688 F.3d at 310.

                                 IV. CONCLUSION

   For the reasons stated above, Plaintiff’s motion for summary judgment [15] is

DENIED, and the Commissioner’s motion [22] is GRANTED. The final decision of

the Commissioner is affirmed.




                                                                          Page 15 of 16
                        E N T E R:


Dated: August 5, 2019

                        MARY M. ROWLAND
                        United States Magistrate Judge




                                                  Page 16 of 16
